Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adeel Haroon on 07/05/2022.
The application has been amended as follows: 
The first line of Claim 9 has been amended to: 
“9. (Currently amended) The apparatus of claim 1, wherein the ripple detection circuit”.

REASONS FOR ALLOWANCE
Claims 1-2, 4-7, 9-12, 14-21, 23-25 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a switched-mode power converter apparatus with ripple attenuation, primarily, having … a switching converter …, wherein the switching converter having a first pair of switching devices and a first inductor; a ripple detection circuit to detect a magnitude of a ripple in the output voltage; and a ripple attenuation circuit coupled to the output node and a configurable voltage source, wherein the ripple attenuation circuit comprises a second pair of switching devices and a second inductor, and the configurable voltage source is coupled to an input of one of the switching devices of the attenuation circuit, wherein based on the detected magnitude of the ripple, the configurable voltage source is adjusted to generate a ripple attenuation signal by the ripple attenuation circuit at the output node.
For claim 11, the prior art does not disclose or suggest a method, primarily, having: … detecting a magnitude of a ripple in the output voltage including: measuring a first current through a first inductor in the switching converter, measuring a second current through a second inductor in the ripple attenuating circuit, and calculating the sum of the first and second currents; based on the detected magnitude of the ripple, adjusting a configurable voltage source to generate a ripple attenuating signal using a ripple attenuation circuit; and adding the ripple attenuating signal to the output voltage.
For claim 20, the prior art does not disclose or suggest a ripple attenuation circuit, primarily, having: … a ripple detector to detect a magnitude of a ripple in an output voltage generated at an output node of a switching converter, wherein the ripple detector is configured to: measure a current through a first inductor, measure a second current through a second inductor in the switching converter, sum the currents through the first and second inductors, and calculate a rate of change of the sum; a configurable voltage source; a first switching device coupled to the configurable voltage source and the output node via the first inductor; … a second switching device coupled to the output node via the first inductor; wherein based on the detected magnitude of the ripple , the configurable voltage source is adjusted to generate a ripple attenuating signal at the output node.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838